Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 21-40 and 83-90 are allowable per the reasons for allowance below. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
35 USC 101

The claims 21-40 and 83-90 are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis as the claimed invention uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

For example, the claimed invention recited limitations such as identifying the at least one product by applying pixel-based detection to the transformation image data; comparing the transformation digital image data to a product quantity profile pattern, the product quantity profile pattern having been generated by a first machine learning model which is more than just linking the judicial exception to a technological environment, but rather it provides specific technical elements such as a digital image and using a pixel detection method to analyze the digital image. The pixel detection method is integral to the claimed invention which goes way beyond merely linking the judicial exception to a technological environment. 
Thus the Independent Claims are not directed to an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.   

In addition, Applicant’s arguments, see page 17-24, filed 5/5/2022, with respect to 35 USC 101 have been fully considered and are persuasive. The Examiner withdraws 35 USC 101 rejection.


35 USC 103
The closest prior art of record includes Fuhr (U.S2013/0039543 A1) in view of Caven (U.S. 9,940,603 B1) but the references of Fuhr and Caven fail to teach the claim limitations.
Applicant’s arguments filed 9/21/2020, are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 21-40 and 83-90 are allowable over this prior art of record. (See MPEP 1302.14).


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Jones (US 20160307147) Discloses methods and apparatuses for use in monitoring inventory. Some embodiments provide a product inventory evaluation apparatus, comprising: an inventory tracking unit.
Nel (US 20190339923 A1) Discloses a shelving facing display includes a housing, an electronic display, and multiple product sensors. The housing is mountable to a forward edge of a product shelf. The electronic display is mounted to the housing and arranged to be viewed from in front of the shelf. The electronic display is controllable to present desired images across at least a majority of a width of the shelf. The multiple product sensors are mounted to the housing.
Ren (US 10169660 B1) Discloses  a system for counting stacked items using image analysis. In one implementation, an image of an inventory location with stacked items is obtained and processed to determine the number of items stacked at the inventory location. In some instances, the item closest to the camera that obtains the image may be the only item viewable in the image. Using image analysis, such as depth mapping or Histogram of Oriented Gradients (HOG) algorithms, the distance of the item from the camera and the shelf of the inventory location can be determined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/           Examiner, Art Unit 3683